DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-7, 11-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Siebert et al. (US 2013/0040136) in view of Chisholm et al. (US 6,998,425), Zhang (US 2016/0024329) and Ha et al. (US 2018/0239248).
Regarding claim 1, Siebert teaches a laser inscribable film comprising a contrast layer and an engraving layer (“a multilayer marking film; a colored base layer and a colored coating layer”) (Pg. 1, Paragraph [0001]). An adhesive mass layer may be placed below the contrast layer (“adhesive layer”) (Pg. 3, Paragraph [0017]). The contrast layer and the engraving layer have colors that differ from each other (“having a second color different form the first color”) (Pg. 2, Paragraph [0011]). The contrast layer may be formed from functional groups including a trifunctional oligomer A which may be a urethane (meth)acrylate and a difunctional monomer C which may be an acrylate in addition to a pigment (“colored base layer comprises a cured material comprising a urethane (meth)acrylate oligomer, a (meth)acrylate monomer and a pigment”) (Pg. 2, Paragraphs [0011]; [0013]; Pg. 3, Paragraph [0015]). The engraving layer may be ablated by a laser (“the colored coating layer comprises an uneven portion having a thickness extending from the first surface toward the second surface”) (Pg. 2, Paragraph [0009]). 
Siebert is silent with respect to a protective layer provided on the engraving layer and that protective layer comprising a cured material prepared by curing a photocurable composition consisting of a photocurable urethane (meth)acrylate resin, a photocurable (meth)acrylate monomer, an inorganic nanoparticle, an initiator and optionally a fluorine-based compound, wherein the photocurable urethane (meth)acrylate resin is a polyfunctional urethane (meth)acrylate resin having 2 to 15 (meth)acrylate groups. 

Chisholm teaches cured acrylate coatings (Col. 1, Lines 15-17). The cured coatings include two polyfunctional acrylate derivatives, a photoinitiator, and a nanoscale filler (“an initiator” & “an inorganic nanoparticle”) (Col. 1, Lines 60-64). The polyfunctional derivatives may include any monomeric or oligomeric molecule possessing acrylic, methacrylic or ethacrylic functionality greater than two including hexafunctional urethane acrylates and pentaerythritol triacrylate (“a photocurable urethane methacrylate resin” & “a photocurable methacrylate monomer” & “2 to 15 methacrylate groups”) (Col. 2, Lines 35-59). The nanoscale filler may be formed from inorganic materials including silica (Col. 4, Lines 50-59). The nanoscale filler may be an acrylate functionalized silica (“the inorganic nanoparticle is a surface modified inorganic nanoparticle having a methacrylate group on the surface thereof”) (Col. 5, Lines 11-38). The coatings provide for enhanced adhesion, abrasion resistance, good weather and thermal resistance (Col. 2, Lines 28-34). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the films of Siebert with the coatings of Chisholm which include two polyfunctional acrylate compounds, such as hexafunctional urethane acrylates and pentaerythritol triacrylate, an initiator and a nanoscale filler, which is acrylate functionalized in order to provide enhanced adhesion, abrasion resistance and good weather an thermal resistance. 
Siebert is silent with respect to the engraving layer comprising a composition containing a trifunctional urethane (meth)acrylate oligomer, a difunctional urethane (meth)acrylate oligomer, a photoinitiator, a dispersant and a pigment. 

Zhang teaches energy curable inks and coatings that exhibit good cure and adhesion to flexible substrates which may be used in packaging or labeling (Pg. 1, Paragraph [0003]). The inks include multifunctional acrylates which may be monomers or oligomers having a total acrylate group concentration greater than 4 and may comprise diacrylates and triacrylates which allows for improved resistance properties (Pg. 5, Paragraphs [0049]-[0053]). One of ordinary skill in the art would appreciate that the minimum acrylate group concentration is 5 and as such the starting combination would include at least one diacrylate and one triacrylate. The monomers/oligomers may also be urethane acrylates (Pg. 6, Paragraph [0055]). The inks may further include pigments and dyes, dispersants and photoinitiators (Pg. 6, Paragraph [0061], Pg. 7, Paragraph [0065]); Pg. 8, Paragraph [0067]).
Ha teaches a photosensitive body which includes a protective layer including a urethane oligomer acrylate (Abstract). The urethane oligomer acrylate may be comprised of a difunctional and a trifunctional urethane oligomer acrylate such that the combination improves the hardness and the toughness of the protective layer (Pg. 4, Paragraph [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the engraving layer of Siebert with the ink composition of Zhang in order to improve adhesion to flexible substrates and improved resistance properties such that the composition includes acrylate monomers/oligomers which have an acrylate concentration greater than 4, including urethane diacrylates and urethane triacrylates, as well as a pigment, a dispersant and a photoinitiator. It additionally would have been obvious to form the engraving layer as a combination of a difunctional and a trifunctional urethane oligomer acrylate in order to improve the hardness and the toughness of the engraving layer as taught by Ha. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As such, one of ordinary skill in the art would have optimized the content and the ratio of the difunctional and trifunctional urethane oligomer acrylates in order to optimize the hardness and the toughness of the engraving layer, including having the two compounds in a ratio range of 9:1 to 8:2. 
Regarding claim 2, Siebert teaches the films as discussed above with respect to claim 1. Siebert is silent with respect to the uneven portion being between 2% and 50% of the total thickness of the engraving layer. 
However, Siebert teaches the laser ablation of the engraving layer may be fully ablated, thus being permeable to light at the sites, or may be partially ablated in order to give an opaque appearance at the said sites (Pg. 2, Paragraph [0009]).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As such, it would have been obvious to one of ordinary skill in the art before the filing of the invention to optimize the level, or amount of partially ablating the engraving layer of ablation in order to provide varying light effects to the films of Siebert, including partially ablating the layer to 2% to 50% of the total thickness of the engraving layer. 
Regarding claim 3, Siebert teaches the films as discussed above with respect to claim 1. Siebert further teaches the molar mass of the trifunctional monomer as being 1000 to 5000 g/mol, which overlaps with the claimed range (Pg. 2, Paragraph [0012]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
claims 4-5, Siebert teaches the films as discussed above with respect to claim 1. The difunctional monomer C may be selected from the group which includes ethylene glycol diacrylate and propylene glycol diacrylate and may have a molar mass of 220 to 280 g/mol (Pg. 3, Paragraph [0015]). 
Regarding claims 6-7, Siebert teaches the films as discussed above with respect to claim 1. Siebert further teaches the trifunctional oligomer A as being in an amount of 30% to 80% by weight, the difunctional monomer C in an amount of 1% to 30% and the pigment in an amount of 2% to 40% (Pg. 1, Paragraph [0007]). One of ordinary skill in the art would appreciate that the difunctional monomer C would be present in an amount ranging from 1.25 (1%/80%) to 100 (30%/30%) parts by weight based on 100 parts by weight of the trifunctional oligomer A and the pigment would be present in an amount ranging from 2.5 (2%/80%) to 133 (40%/30%) parts by weight based on 100 parts of trifunctional monomer A. Both ranges overlap with the instantly claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Regarding claim 11, Siebert teaches the films as discussed above with respect to claim 1. 
As discussed above, Chisholm further teaches the polyfunctional (meth)acrylate compounds may include pentaerythritol triacrylate which is appreciated as the (meth)acrylate monomer in applicant’s specification (PGPUB, Pg. 8, Paragraph [0098]). As such, one of ordinary skill in the art would appreciate that the multifunctional acrylates being the two listed above would have a glass transition temperature in the range of 35 to 70°C. 
Regarding claim 12, Siebert teaches the films as discussed above with respect to claim 1. 

Chisholm further teaches the total amount of all polyfunctional acrylates is between 30 and 95 weight percent (Col. 2, Lines 60-63). In a particular embodiment, one of the polyfunctional acrylates includes a hexafunctional acrylate derivative in a content range of 0.1 to 80 weight percent (Col. 3, Lines 9-20). One of ordinary skill in the art would appreciate that the remaining content of the polyfunctional (meth)acrylate compounds, including pentaerythritol triacrylate, would be in the range of 0.1 to 94.9 weight percent and any number in between depending on the content of the hexafunctional acrylate derivative, which overlaps with the instantly claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore, the nanoscale filler is present in an amount ranging from 1 to 65 weight percent (Col. 5, Lines 27-38). 
Regarding claim 17, Siebert in view of Zhang teaches the engraving layer with the ink composition as discussed above with respect to claim 1. Zhang further teaches the content of the monomers/oligomers is greater than 50% by weight, which overlaps with the instantly claimed range (Pg. 6, Paragraph [0057]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Siebert et al. (US 2013/0040136) in view of Chisholm et al. (US 6,998,425), Zhang (US 2016/0024329) and Ha et al. (US 2018/0239248) as applied to claim 1 above and further in view of Gotou et al. (US 2018/0312697).
Regarding claims 10, Siebert teaches the films with the coatings as discussed above with respect to claim 1. 

Gotou teaches active energy ray-curable coating compositions which may be applied to a wide variety of substrates including organic and inorganic substrates such as polyacrylates (Pg. 1, Paragraph [0002]; Pg. 11, Paragraphs [0163]-[0168). The compositions include a urethane (meth)acrylate which preferably has a glass transition temperature in the range of 0 to 40°C from the viewpoint of scratch resistance (Pg. 5, Paragraph [0071]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the films with the coatings of Chisholm including two polyfunctional (meth)acrylate compounds such that one of the compounds has a glass transition temperature of 0 to 40°C from the viewpoint of scratch resistance as taught by Gotou.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Siebert et al. (US 2013/0040136) in view of Chisholm et al. (US 6,998,425), Zhang (US 2016/0024329) and Ha et al. (US 2018/0239248) as applied to claim 1 above and further in view of Port et al. (US 8,999,509).
Regarding claims 13-14, Siebert teaches the films as discussed above with respect to claim 1. 
Siebert is silent with respect to the photocurable composition further comprising a fluorine based compound which comprises at least one of fluorinated (meth)acrylate and fluorinated epoxy acrylate. Siebert is additionally silent with respect to the fluorinated compound being present in a range of 0.1 to 5 parts by weight. 
Port teaches a weather resistant film which includes a cured hardcoat layer being formed on the base sheet (Col. 2, Lines 7-10). The hardcoat layer provides resistance to abrasion and cracking (Abstract). The layer may be formed by a UV curing process and may include a dual 
Therefore it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the coatings of Chisholm further comprising a hydrophobic additive in order to improve dirt shedding properties such as fluorinate urethane acrylates in an amount of up to 4 wt% as taught by Port. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 10-14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 11-12 and 14 of U.S. Patent No. 11,142,670 (‘670) in view of Siebert et al. (US 2013/0040136), Chisholm et al. (US 6,998,425), Zhang (US 2016/0024329) and Ha et al. (US 2018/0239248). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of both the current application and that of application ‘592 require multilayer marking films with an adhesive layer, a colored base layer and a colored coating layer in sequential order. The claims also require the colored bas layer and the colored coating layer be provide with different colors, the colored base layer comprising a cured material comprising a urethane (meth)acrylate oligomer, a (meth)acrylate monomer and a pigment, and the colored coating layer being etched or uneven.

Claim 1 of ‘670 is also silent with respect to the inorganic nanoparticle is a surface modified inorganic nanoparticle having a (meth)acrylate group on the surface thereof. 
Claim 1 of ‘670 is also silent with respect to the engraving layer comprising a composition containing a trifunctional urethane (meth)acrylate oligomer, a difunctional urethane (meth)acrylate oligomer, a photoinitiator, a dispersant and a pigment. 
Claim 1 of ‘670 is additionally silent with respect to the ratio of the urethane triacrylate to the urethane diacrylate being in the range of 9:1 to 8:2. 
Each of these features are taught by Siebert, Chisholm, Zhang and Ha as discussed above with respect to the 35 U.S.C. 103 rejections of claim 1. 
Additionally, claims 2-7, 10-14 and 17 are rejected in view of claims 2, 5, 11-12 and 14 in view of Siebert, Chisholm, Zhang, Ha, Gotou and Port as discussed above with respect to the 35 U.S.C. 103 rejections.

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 11/23/2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive. In particular, applicant argues that the instant claims now require the limitations of “the protective layer comprises a cured material prepared by curing a photocurable composition consisting of a photocurable urethane (meth)acrylate resin, a 

Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive.
On pages 7-10, applicant provides arguments in response to the Advisory Action dated 10/26/2021. In particular, applicant argues that the combination of Siebert in view of Zhang is improper such that none of the cited flexible substrates of Zhang overlap with the curable acrylate coating of Siebert and therefore the combination is improper.
Applicant further argues that that the minimum acrylate concentration of Zhang fails to teach the combination of a diacrylate with a triacrylate such that the concentration of acrylates does not equate to the combination required by newly amended claim 1. 
Applicant lastly argues that the combination of Siebert in view of Ha is improper such that the teachings of Ha improving the crack resistance during aging would be directed towards the contrast layer and not the engraving layer. Furthermore, applicant argues that the teachings of Ha are directed towards an exterior protective layer which would cover the engraving layer.
The examiner first notes that Zhang teaches the flexible substrates may be high or low tensile strength substrates as indicated in the office action and that each of the listed substrates are exemplary substrates (Zhang, Pg. 4, Paragraph [0039]). Additionally listed includes substrates which are used in printing technology (Pg. 4, Paragraph [0039]). Siebert teaches the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783


/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783